JEAN E. WILLIAMS
Deputy Assistant Attorney General
United States Department of Justice
Environment and Natural Resources Division

PAUL A. TURCKE (Idaho Bar No. 4759)
Trial Attorney
Natural Resources Section
P.O. Box 7611 Washington, D.C. 20044
202-353-1389 || 202-305-0506 (fax)
paul.turcke@usdoj.gov

Attorneys for Federal Defendants


                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

STATE OF ALASKA,                                          )
Department of Fish and Game,                              )
            Plaintiff,                                    )
                                                          )
    v.                                                    )
The FEDERAL SUBSISTENCE BOARD,                            )
et al.,                                                   )
                                                          ) Case No. 3:20-cv-00195-SLG
            Federal Defendants.                           )

                          FEDERAL DEFENDANTS’ RESPONSE
                             TO MOTION TO INTERVENE

         In response to the motion to intervene filed by the Organized Village of Kake

(ECF 20), Defendants state that they take no position in opposition to the motion.

         DATED: September 11, 2020.

                                               JEAN E. WILLIAMS
                                               Deputy Assistant Attorney General
                                               United States Department of Justice
                                               Environment and Natural Resources Div.

State of Alaska v. Federal Subsistence Board                          Case No. 20-cv-00195-SLG
DEFS.’ RESPONSE TO MOTION TO INTERVENE                                                       1


           Case 3:20-cv-00195-SLG Document 26 Filed 09/11/20 Page 1 of 2
                                               /s/ Paul A. Turcke
                                               PAUL A. TURCKE
                                               Trial Attorney,
                                               Natural Resources Section
                                               P.O. Box 7611 Washington, D.C. 20044
                                               202-353-1389 || 202-305-0506 (fax)
                                               paul.turcke@usdoj.gov

                                               Counsel for Federal Defendants


                                CERTIFICATE OF SERVICE

       I hereby certify that on September 11, 2020, a copy of the foregoing was
served by electronic means on all counsel of record by the Court’s CM/ECF system.

                                       /s/ Paul A. Turcke
                                          PAUL A. TURCKE




State of Alaska v. Federal Subsistence Board                          Case No. 20-cv-00195-SLG
DEFS.’ RESPONSE TO MOTION TO INTERVENE                                                       2


          Case 3:20-cv-00195-SLG Document 26 Filed 09/11/20 Page 2 of 2
